Citation Nr: 0423868	
Decision Date: 08/27/04    Archive Date: 09/01/04	

DOCKET NO.  00-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), exclusive 
of a temporary total hospitalization rating from November 18, 
2001, to December 31, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1969.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003 at which time it was remanded in 
order that the veteran might be scheduled for a 
videoconference hearing before a Member of the Board.  A 
hearing was held in May 2004 and the case has been returned 
to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

The veteran and his representative essentially maintain that 
the current 50 percent disability rating does not accurately 
reflect the severity of his PTSD.  Since the veteran was last 
examined for compensation purposes by VA in April 2002, he 
was apparently hospitalized at St. Anthony's Hyland 
Behavioral Health Facility in St. Louis, Missouri.  The 
records pertaining to admission at that facility apparently 
on October 24, 2003, indicate there had been a decline in the 
veteran's cognitive status during the past 90 days.  It was 
further indicated the veteran's cognitive status was being 
affected by anxiety disorder, depression, manic-depressive 
disorder, or other psychiatric disorder.  The outpatient 
discharge instructions reflected that he was to be seen for 
follow-up purposes by his physician, R. Zia, M.D., "as 
directed."  He was also to attend Alcoholics Anonymous on a 
twice weekly basis.  There are no records from Dr. Zia in the 
claims folders.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the duty to assist a claimant in 
developing facts pertinent to a claim may, under appropriate 
circumstances, include the duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide notice that informs a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  Further, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should insure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for his psychiatric 
disorder since April 2002.  After signing 
any necessary releases, any records 
indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain the records identified by the 
veteran, a written notation to that 
effect should be placed in the folder.  
The veteran and his representative are 
also to be notified of any unsuccessful 
efforts in this regard and afforded an 
opportunity to submit the identified 
records.  Of particular interest are any 
records from the St. Anthony's Hyland 
Behavioral Health Facility, St. Louis, 
Missouri 63128 subsequent to April 2002, 
especially in October 2003.

3.  The veteran should be provided with a 
VA Form 21-8040 (Veteran's Application 
for Increased Compensation Based on 
Unemployability) and be asked to complete 
the form in as much detail as possible.

4.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the current nature and extent 
of severity of his PTSD.  The entire 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must note in 
the examination report that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  A social, 
educational, and work history should be 
obtained.  The examiner should provide a 
multi-axial diagnosis identifying all 
current mental disorders, and assign a 
numerical score on the Global Assessment 
of Functioning scale and include an 
explanation of the numerical score 
assigned, and should estimate, if 
possible, the proportion of the global 
disability which is attributable to PTSD 
alone.  The examiner should opine as to 
whether the veteran's problems with 
alcohol abuse and/or any other Axis I 
diagnosis is a manifestation of the PTSD.

5.  Then, the AMC should readjudicate the 
claim for an increased initial rating for 
PTSD, to include consideration of a 
staged rating.  If the benefit sought is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND, the Board intimates 
no opinion, either legal or factual, as to any final outcome 
warranted.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

